Citation Nr: 0431279	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for bilateral pes planus 
greater than 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the RO at a hearing in March 
1997.  The transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. The veteran's bilateral pes planus is no more than 
moderate in degree.


CONCLUSION OF LAW

The criteria for a disability rating above 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in April 2003, the RO advised the veteran of 
the enactment of the VCAA.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for an increase, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The October 2002 and September 2004 supplemental statements 
of the case (SSOCs), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased rating.  The SSOCs specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains VA examinations, private medical 
records, and service medical records.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Analysis

The veteran contends that his service-connected bilateral pes 
planus is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  Since the veteran is appealing the 
original assignment of a disability rating following an award 
of service connection, the severity of his bilateral pes 
planus is to be considered during the entire period from the 
initial assignment of the disability to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's bilateral pes planus is currently rated under 
38 C.F.R. § 4.71a, DC 5276.  Under that code, an acquired 
flatfoot condition will be rated as noncompensable where mild 
with symptoms relieved by built-up shoe or arch support.  A 
moderate disability with weight-bearing over or medial to the 
great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  A severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc., pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities will be rated as 20 percent disabling where 
unilateral and as 30 percent disabling where bilateral.  A 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. § 4.71a, DC 
5276 (2004).

Evidence relevant to the current severity of the veteran's 
bilateral pes planus includes an August 2004 VA examination.  
At this examination the veteran complained of a dull ache 
along the medial instep of his feet, worse with standing for 
protracted periods of time or walking long distances.  On 
physical examination the examiner noted a bilateral pes 
planus deformity in the standing position, heels in the 
neutral position.  The examiner found no callosities or 
transfer legions.  The veteran had full range of motion of 
his toes, good capillary refill, normal skin turgor and 1+ 
dorsalis pedis pulse.  Inversion was 30 degrees and eversion 
20 degrees, with pain along the medial instep to the based of 
the heel.  The veteran's right calf circumference was 
measured at 34 cm bilaterally and Achilles reflex was 1+ 
bilaterally.  Neurovascular status to the left foot was 
intact.  

On X-ray examination the examiner noted that the veteran 
demonstrated normal mineralization bilaterally and good 
preservation of the mid foot joint spaces.  Large calcaneal 
spurs were noted in each foot.  There was no evidence of 
acute fractures or dislocations.  Weight bearing X-rays of 
the bilateral feet showed pes planus deformity but there was 
no evidence of sublaxation.  The examiner's impression was 
bilateral pes planus deformities of the feet with associated 
calcaneal spur and plantar fasciitis.  

After the examination the veteran was placed on a level 
treadmill at standard 1.2 mile/hour walking time.  He 
accomplished three minutes of walking without increased 
complaints of pain in either foot.  Re-examination of the 
feet did not demonstrate any increased swelling, spasticity, 
or further loss of range of motion.  The examiner concluded 
that within a reasonable degree of medical probability, the 
veteran's bilateral pes planus deformity would make it 
difficult for him to stand for protracted periods of time or 
walking long distances.  The veteran was rated as a community 
ambulatory without the aid of an orthopedic-assistice device.

The veteran was also examined in September 1994 and August 
1999.  The September 1994 examination showed normal feet on 
examination.  At that time the veteran reported wearing 
orthotic inserts for his feet.  On physical examination the 
examiner found no evidence of swelling in either feet, no 
calluses in either feet and noted the strength in both feet 
to be normal.  X-ray examination of the feet showed the feet 
to be within normal limits.  The results of the August 1999 
examination were very similar to those of the August 2004 
examination.  In August 1999 the VA examiner found bilateral 
pes planovargus deformity and bilateral plantar fasciitis 
with associated calceneal spur.  There was no evidence of 
transfer lesions or plantar callosities.

Also of record are private treatment reports from Dr. Tocco 
dated in October 1995 which show complaints and treatment for 
bilateral foot pain.

After a review of the evidence, the Board finds that an 
increased rating is not warranted.  While the veteran has 
complaints of pain and has been prescribed orthotic inserts, 
the record fails to objectively establish the presence of a 
marked foot deformity, swelling on use, or characteristic 
callosities.  The descriptions of pain on prolonged standing 
and walking are contemplated in the current evaluation.  
Thus, the Board finds that the veteran's disability more 
nearly approximates the criteria for the 10 percent rating 
under DC 5267.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the 
evaluation for bilateral pes planus is not based on 
limitation of motion and the holding in DeLuca is not 
applicable.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate pes planus, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).



In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 10 percent 
rating assigned for the appellant's bilateral pes planus.


ORDER

An initial evaluation for bilateral pes planus greater than 
10 percent is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



